Citation Nr: 9923898	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-23 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
with a April 1993 rating decision, denying service connection 
for the cause of death of the veteran.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran had active duty from December 1987 to December 
1991.  The veteran died in July 1992.  The appellant is the 
veteran's mother.     

In an April 1993 rating decision, the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (the RO) RO denied service connection for the cause of 
death of the veteran.  The appellant filed a notice of 
disagreement with regard to the April 1993 rating decision in 
March 1996.  In April 1996, the RO determined that the 
appellant's notice of disagreement was not timely filed.  
This appeal followed.  

In November 1997, the Board remanded this case so that the 
appellant could be scheduled for a personal hearing at the RO 
pursuant to her request.  A hearing was scheduled at the RO 
on March 2, 1999.  On January 24, 1999, the appellant 
informed the RO that she was to ill to appear at the hearing.  
She requested that the case be returned to the Board.

The Board notes that in June 1995, the appellant filed a 
second application for dependency and indemnity compensation.  
The RO has not responded to this application.  The RO should 
therefore ascertain if the appellant desires to reopen her 
claim for service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1. By rating decision dated in April 1993, service connection 
was denied for the cause of death of the veteran.

2. The appellant filed a notice of disagreement with the 
rating decision in March 1996.


CONCLUSION OF LAW

Because the appellant did not file a timely notice of 
disagreement relative to the April 1993 rating decision, the 
Board does not have jurisdiction to entertain an appeal on 
the issue of entitlement to VA death benefits.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Controlling law and regulations provide that an appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

Appellate review is initiated by the filing of a notice of 
disagreement, (NOD) with a RO rating decision.  If a NOD is 
not filed within one year from the date of mailing of notice 
of the rating decision, the underlying decision "shall 
become final and the claim will not thereafter be reopened or 
allowed," except as otherwise provided in applicable 
statutes and regulations.  38 U.S.C. §§ 7105(a),(b)(1),(c); 
38 C.F.R. § 20.302.  A NOD is "[a] written communication 
from a claimant . . . expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the 
result."  While there is no special wording required in a 
NOD, it "must be in terms which can be reasonably construed 
as disagreement with that determination and a desire for 
appellate review."  38 C.F.R. § 20.201; Stokes v. Derwinski, 
1 Vet. App. 201, 203 (1991); see Prenzler v. Derwinski, 928 
F.2d 392, 394 (Fed.Cir. 1991); Hauck v. Brown, 6 Vet. App. 
518, 519 (1994).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  See 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(a), 20.302(b).

What is significant about these time requirements for filing 
is that they relate to the jurisdiction of the Board. If a 
veteran fails to complete an appeal within the required time, 
it is incumbent upon the Board to reject the application for 
review on appeal. This is not a matter within the Board's 
discretion; the timeliness standards for filing appeals to 
the Board are prescribed by law. If a claimant fails to file 
a substantive appeal in a timely manner, and fails to timely 
request an extension of time, "[s]he is statutorily barred 
from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 
554, 556 (1993); cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

Factual background

The basic facts of this case may be briefly set out.  The 
veteran died in July 1992.  The appellant filed a claim for 
VA death benefits in August 1992.  The RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death in a rating decision dated 
April 6, 1993.  The RO notified the appellant of that 
decision by letter dated April 27, 1993.  The appellant filed 
a NOD as to the April 1993 decision on March 15, 1996.  There 
is no evidence of record or contention of the appellant that 
the notice of the April 1993 RO rating decision was 
misdirected.

Analysis

Review of the claims folder in this case reveals that the 
appellant did not file a notice of disagreement, within 
contemplation of the above law, relative to the April 1993 
rating decision until March 1996.  There is no indication 
that the notice of the April 1993 RO decision was 
misdirected.  The Board has reviewed the record in this case 
and has not identified any document filed within the 
requisite period which can be deemed to be a NOD. 

Because the March 1996 NOD was clearly untimely filed, the 
Board does not have jurisdiction to consider the merits of 
the underlying claim of entitlement to service connection for 
the cause of the veteran's death.

Inasmuch as the appellant does not meet an essential legal 
requirement under the governing regulation, a timely filed 
notice of disagreement, she has not presented a claim upon 
which relief can be granted.  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the United States Court of Veterans 
Appeals held that, in a case where, as here, the law is 
dispositive of the claim, then the claim must, as a matter of 
law, be denied because of the absence of legal merit or lack 
of entitlement under the law.



ORDER

A timely notice of disagreement not having been filed, the 
appeal as to that issue is denied.  The appellant's attempt 
to appeal the RO's April 1993 decision as to her claim of 
entitlement to benefits arising out of the veteran's death is 
not within the jurisdiction of the Board and is accordingly 
dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  Even if the June 1995 VA form 21-535, Application for Dependence or Indemnity Compensation by 
Parent(s) may be deemed to be a NOD, and the Board does not believe that it meets the requirements of 
38 C.F.R. § 20.201, it was filed well over a year after the notice of the April 1993 RO decision.

